         CASE 0:21-cv-00153-WMW-KMM Doc. 16 Filed 02/17/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Dana Maria Setzer-White and Debora Jo
Setzer,                                             Case No. 21-cv-153 (WMW/KMM)

                           Plaintiffs,           [PROPOSED] ORDER GRANTING
vs.                                                      EXTENSION OF TIME

Equifax Information Services, LLC;
Experian Information Solutions, Inc.; Wells
Fargo Bank, N.A. d/b/a Wells Fargo Auto;
Hyundai Capital America d/b/a Kia Motors
Finance,

                           Defendants.



         Based upon the stipulation of the parties, IT IS HEREBY ORDERED that

defendant Wells Fargo Bank, N.A. is granted an extension of time until and including

March 11, 2021, to answer or otherwise respond to the Summons and Complaint in the

above-entitled matter.



Dated:
                                               Kate M. Menendez
                                               United States Magistrate Judge
